Citation Nr: 1724217	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  13-17 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to a service-connected disability.  

2.  Entitlement to service connection for bilateral peripheral neuropathy, to include as due to a service-connected disability.  

3.  Entitlement to service connection for an eye disorder, inclusive of diabetic retinopathy, to include as due to a service-connected disability.  

4.  Entitlement to an initial compensable rating for compartment syndrome of the left leg.  

5.  Entitlement to an initial compensable rating for compartment syndrome of the right leg.  

6.  Entitlement to an initial compensable rating for right adductor strain.  

7.  Entitlement to an effective date earlier than September 22, 2010, for separate initial ratings of 10 percent for degenerative joint disease of the knees.  

8.  Entitlement to service connection for degenerative spondylosis of the lumbar spine with radiculopathy (also claimed as low back pain), to include as due to a service-connected disability.

9.  Entitlement to service connection for plantar fasciitis also claimed as flat feet (now claimed as arthritis of the feet), to include as due to a service-connected disability.

10.  Entitlement to service connection for a bilateral ankle disability, to include as due to a service-connected disability.

11.  Entitlement to service connection for peripheral artery disease, to include as due to a service-connected disability.  


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from August 1982 to March 1993.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions dated October 2011, February 2012, and December 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In February 2016, the Board remanded this matter for further evidentiary development.
The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) was certified to the Board in January 2015.  A claim for a TDIU, either expressly raised by a veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A claim for a TDIU is not a freestanding claim.  Id.  As noted below, the Veteran has withdrawn his claim for an increased rating for degenerative joint disease of the bilateral knees.  Because there remain only service connection issues before the Board and no claim for rating increase, there is no basis upon which the Board can consider entitlement to a TDIU at this time. 

By a rating decision of June 2016, the RO granted service connection for erectile dysfunction.  Where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review concerning any "downstream" issue, such as the compensation level assigned for the disability or the effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The Veteran has not filed an NOD with respect to the grant of service connection for erectile dysfunction.  Accordingly, that issue is not before the Board.

This appeal was processed as a paperless claim using Virtual VA and the Veterans Benefits Management System (VBMS).  

The issues of entitlement to service connection for degenerative spondylosis of the lumbar spine with radiculopathy, plantar fasciitis, a bilateral ankle disability, and peripheral artery disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

In February 2016, prior to the promulgation of a decision in the appeal, the Veteran notified the RO by e-mail that he wished to withdraw his appeal as to the issues of entitlement to service connection for diabetes mellitus, bilateral peripheral neuropathy, and an eye disorder; increased rating claims for compartment syndrome of the right leg, compartment syndrome of the left leg, and right adductor strain; and entitlement to an effective date earlier than September 22, 2010 for separate initial ratings of 10 percent for degenerative joint disease of each knee.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal as to the issues of entitlement to service connection for diabetes mellitus, bilateral peripheral neuropathy, and an eye disorder; increased rating claims for compartment syndrome of the right leg, compartment syndrome of the left leg, and right adductor strain; and entitlement to an effective date earlier than September 22, 2010 for separate initial ratings of 10 percent for degenerative joint disease of each knee have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Claims

In February 2016, prior to the promulgation of a decision in the appeal, the Veteran notified the RO by e-mail that he wished to withdraw his appeals as to the issues of entitlement to service connection for diabetes mellitus, bilateral peripheral neuropathy, and an eye disorder; increased rating claims for compartment syndrome of the right leg, compartment syndrome of the left leg, and right adductor strain; and entitlement to an effective date earlier than September 22, 2010 for separate initial ratings of 10 percent for degenerative joint disease of each knee.  
The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  See 38 C.F.R. § 20.204 (2016).

Because the Veteran has withdrawn the appeals as to the issues listed immediately above, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues, and they are dismissed.


ORDER

The appeal as to entitlement to service connection for diabetes mellitus, type II, to include as due to a service-connected disability is dismissed.  

The appeal as to entitlement to service connection for bilateral peripheral neuropathy, to include as due to a service-connected disability is dismissed.  

The appeal as to entitlement to service connection for an eye disorder, inclusive of diabetic retinopathy, to include as due to a service-connected disability is dismissed.  

The appeal as to entitlement to an initial compensable rating for compartment syndrome of the left leg is dismissed.  

The appeal as to entitlement to an initial compensable rating for compartment syndrome of the right leg is dismissed.  

The appeal as to entitlement to an initial compensable rating for right adductor strain is dismissed.  

The appeal as to entitlement to an effective date earlier than September 22, 2010, for separate initial ratings of 10 percent for degenerative joint disease of the knees is dismissed.  


REMAND

In its February 2016 remand order, the Board noted that the record contained multiple statements from the Veteran that he had applied for and was denied VA vocational rehabilitation and training benefits on the basis that his pursuit of a vocational goal was not reasonably feasible.  The Board determined that, because records relating to the Veteran's involvement with the VA's vocational rehabilitation program were not contained within the electronic claims file, efforts were needed to locate those records and to associate them with the other evidence of record.  Accordingly the Board ordered that all pertinent records involving the Veteran's application for VA vocational rehabilitation and training be obtained for inclusion in the Veteran's electronic claims folder.

The record currently contains a copy of an e-mail request from the RO for the Veteran's vocational rehabilitation folder, but any such records received and reviewed by the RO have not been added to the Veteran's electronic claims folder.

A remand by the Board confers on an appellant, as a matter of law, the right to compliance with the remand order.  If the Board proceeds with final disposition of an appeal, and the remand order has not been complied with, the Board errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, because the Board's remand instructions of February 2016 have not been complied with in full with respect to records relating to the Veteran's involvement with the VA's vocational rehabilitation program, the Board will remand for the development specified below.


Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent records involving the Veteran's application for VA vocational rehabilitation and training and associate any such records with the Veteran's electronic claims folder.  If any identified records are not obtainable (or none exist), the Veteran representative should be notified and the record clearly documented.

2.  After accomplishing any additional development deemed appropriate, readjudicate the claims remaining on appeal.  If the benefits sought in connection with the claims remain denied, the Veteran should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


